Citation Nr: 0020256	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-33 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for peripheral 
neuropathy, claimed as due to exposure to herbicides during 
service.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to January 
1968 and from September 1977 to February 1983.  Service in 
Vietnam is indicated by the evidence of record. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (the RO) which 
denied the veteran's claim of entitlement to service 
connection for peripheral neuropathy.  By that decision, the 
RO also granted the veteran's claim of entitlement to service 
connection for PTSD and assigned a 30 percent disability 
rating.  The veteran subsequently perfected a timely appeal 
regarding the disability rating assigned.

In the March 1997 rating decision, the RO also denied a claim 
of entitlement to non service-connected pension benefits on 
an extraschedular basis.  The veteran subsequently filed a 
timely Notice of Disagreement and in June 1997 the RO issued 
a Statement of the Case.  However, to the Board's knowledge, 
the veteran did not submit a timely Substantive Appeal with 
respect to that issue.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 20.200, 20.202, 20.203, 20.302 (1999).  Thus, the 
matter of entitlement to a non service-connected pension is 
not presently before the Board on appeal.

In a March 1999 rating decision, the RO denied entitlement to 
a total rating based on individual unemployability due to a 
service-connected disability.  It does not appear that the 
veteran filed a Notice of Disagreement with that decision, 
and that matter is not presently before the Board.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.201, 
20.202, 20.302 (1999).


REMAND

The veteran is seeking an increased disability rating for his 
service-connected PTSD which is currently evaluated as 30 
percent disabling.  He is also seeking entitlement to service 
connection for peripheral neuropathy.  In the interest of 
clarity, the Board separately discuss these claims.

Entitlement to an increased evaluation for PTSD

As an initial matter, the Board finds that the veteran's 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991).  When a veteran is awarded service 
connection for a disability and appeals the RO's initial 
rating determination, the claim continues to be well grounded 
as long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 
Vet. App. 218, 224 (1995).  A well-grounded claim having been 
submitted, VA has a duty to assist the veteran in developing 
the facts pertinent to his claim.  38 U.S.C.A. § 5107.  In 
accordance in with this duty, and for the reasons and bases 
set forth below, the Board finds that additional development 
is necessary before the veteran's claim can be properly 
adjudicated.

The veteran filed his claim of entitlement to service 
connection for PTSD in October 1996.  Effective November 7, 
1996, VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4, was amended with regard to rating mental disorders, 
including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified 
at 38 C.F.R. § 4.130).  Because the veteran's claim was filed 
before the regulatory change occurred, he is entitled to 
application of the version most favorable to him.  See 
Karnas, 1 Vet. App. at 311; see also VAOPGCPREC 3-2000 
(2000).

Pursuant to 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996), 
the rating criteria in effect for PTSD prior to November 7, 
1996, a 100 percent evaluation is warranted when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; when disability results in totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the disability renders the claimant demonstrably unable to 
obtain or retain employment.  

In Johnson v. Brown, 7 Vet. App. 95, 97 (1994), the United 
States Court of Appeals for Veterans Claims held that under 
the former criteria, the finding of only one of the criteria 
listed for particular rating in Diagnostic Code 9400 may be 
sufficient to support the assignment of that rating.  See 
Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  Therefore, the 
Board is obligated to consider whether a 100 percent 
disability rating is warranted for the veteran's inability to 
obtain or retain employment regardless of whether he meets 
the other rating criteria listed in Diagnostic Code 9400.

The record reflects that in February 1997, the veteran was 
provided with a VA psychiatric evaluation.  After examining 
the veteran, the VA psychiatrist determined that the 
veteran's PTSD was manifested by only moderate difficulty in 
social and occupational functioning.  The record further 
reflects, however, that in March 1997, the veteran's treating 
psychiatrist, Dr. Z., submitted a signed statement to the 
Social Security Administration in which the psychiatrist 
indicated that the veteran was unable to work due to his 
chronic PTSD.

In light of the conflicting medical opinions of record, the 
Board finds that an additional VA psychiatric examination is 
warranted in order to more accurately assess the severity of 
the veteran's service-connected PTSD.  In addition, the Board 
finds that a VA social and industrial survey would also be 
helpful in order to specifically address whether the veteran 
is unable to obtain or retain employment.

Entitlement to service connection for peripheral neuropathy

As noted above, the veteran is seeking entitlement to service 
connection for peripheral neuropathy.  He essentially 
contends that his peripheral neuropathy was incurred as a 
result of exposure to Agent Orange in Vietnam.

At the outset, the Board wishes to note in remanding this 
case to the RO, it is specifically not finding that the 
veteran's claim of entitlement to service connection for 
peripheral neuropathy is well grounded.  Rather, for the 
reasons expressed immediately below the Board believes that 
in this instance, additional development is warranted before 
a determination can be reached as to well groundedness.

In particular, the Board notes that there are no service 
medical records from the veteran's initial period of active 
duty currently associated with the claims folder.  Although 
the Board has identified a request for service medical 
records issued to the National Personnel Records Center in 
April 1997, which was labeled as a "Third Request", this 
request appears to have been limited to records from the 
veteran's second period of active duty.  The only request for 
records from the veteran's first period of service that the 
Board has been able to identify was issued by the RO in June 
1999.  It does not appear that any response was received.  In 
addition, the Board notes that there is no indication in the 
claims folder that the veteran's service medical records from 
his initial period of service have ever been found to be 
unavailable.

VA may be obligated to obtain service department records 
independent of VA's statutory duty to assist under 
38 U.S.C.A. § 5107(a).  For example, the Court noted in 
Murphy v. Derwinski, 1 Vet. App. 78 (1990) that "[a]lthough 
the claimant has the burden of submitting evidence in support 
of the claim, that evidence may be in the veteran's service 
record or other governmental records and, therefore, in 
control of the Federal Government.  In such situations, the 
VA should be responsible for providing the material-or seeing 
that it is provided- needed to make the determination on 
eligibility."  Murphy, 1 Vet. App. at 82, citing S.Rep. No. 
418, 100th Cong., 2nd Sess. 33-34 (1988).

Additionally, in the recent case of Hayre v. West, 188 F. 3d 
1327 (Fed. Cir. 1999), the United States Court of Appeals for 
the Federal Circuit held that a single request for pertinent 
service medical records requested by a claimant and not 
obtained by the RO does not fulfill the duty to assist.  
While the Federal Circuit appears to have rested this 
conclusion primarily on VA's statutory duty to assist in the 
development of well-grounded claims under 38 U.S.C.A. 
§ 5107(a), the Federal Circuit also referred to VA's "unique 
system of processing and adjudicating claims for benefits 
that is both claimant friendly and non-adversarial."  In 
making this reference, the Federal Circuit appeared to be 
alluding to a possible heightened duty by VA "to obtain 
records regarding medical history from Federal departments or 
agencies, pursuant to 38 U.S.C.A. § 5106."  This decision 
intimates that VA is obligated to make extra efforts to 
obtain existing service department records.  

Thus, for the reasons and bases set forth above, the Board 
finds that a remand this case is warranted so the RO can make 
a further attempt to obtain the veteran's complete service 
medical records, in particular those from his first period of 
service.

Accordingly, this case is remanded for the following actions:

1.  The RO should again attempt to obtain 
the veteran's service medical records 
from his first period of active duty.  
If, for any reason, these records are 
found to be unavailable, such should be 
noted and explained in the claims folder.

2.  The RO should contact the veteran and 
request that he identify all VA or non-VA 
medical care providers who have treated 
him for his claimed disabilities since 
July 1997.  After securing any necessary 
releases, the RO should obtain copies of 
all treatment records referred to by the 
veteran which have not been previously 
obtained.  Any records so obtained should 
then be associated with the veteran's VA 
claims folder.

3.  The veteran should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  The veteran's VA claims 
folder should be made available to the 
person conducting the survey.  The 
individual conducting the survey should 
express an opinion with complete 
rationale as to the impact of the 
veteran's service-connected PTSD on his 
ability to secure or follow a 
substantially gainful occupation.  The 
report of the VA social and industrial 
survey should be associated with the 
veteran's VA claims folder.

4.  The RO should then schedule the 
veteran for a VA psychiatric examination 
to identify the current level of 
impairment resulting from PTSD.  The 
claims folder, including all information 
received pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  The 
examiner should utilize the diagnostic 
criteria set forth in DSM-IV and assign a 
GAF score consistent with DSM-IV.  An 
explanation of the GAF score assigned and 
the rationale for all opinions expressed 
by the examiner should be clearly 
explained.  The report of examination 
should be associated with the veteran's 
claims folder.

5.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased rating for PTSD and service 
connection for peripheral neuropathy, 
claimed as due to exposure to herbicides.  
If the benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished with 
copies of a Supplemental Statement of the 
Case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board, if in order.

The veteran need take no action unless otherwise notified.  
While the case is in remand status, the veteran may furnish 
additional evidence and argument to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




